—Appeals by the defendant from two judgments of the County Court, Dutchess County (Dolan, J.), both rendered April 27, 2000, convicting him of criminal possession of a controlled substance in the fourth degree under Indictment No. 119/99, and robbery in the second degree under Indictment No. 147/99, upon his pleas of guilty, and imposing- sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 *410NY2d 606). Florio, J.P., S. Miller, Friedmann, Adams and Prudenti, JJ., concur.